Citation Nr: 1616822	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-30 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for a bilateral shoulder disability to include residuals of a cold injury and arthritis.

3.  Entitlement to service connection for a disability of the right foot.

4.  Entitlement to service connection for loss of smell. 

5.  Entitlement to service connection for residuals of chemical burns of the fingertips.

6.  Entitlement to service connection for a left knee disability to include residuals of a cold injury and arthritis.  

7.  Entitlement to a rating higher than 10 percent for intervertebral disc syndrome (IVDS) with narrowing of disc space, L5-S1 prior to June 6, 2012 and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1997.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In April 2014, the Veteran testified at a personal hearing at VA's Central Office in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

This case was remanded by the Board for further development in August 2014.  

The issues of entitlement to service connection for a disability of the right foot and hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral shoulder disability to include residuals of a cold injury was not manifest during service, arthritis was not manifest to a compensable degree within one year of separation from service and is not otherwise related to service. 

2.  Loss of smell is not shown by the record.   

3.  Residuals of chemical burns on the fingertips are not shown by the record.  

4.  A left knee disability to include residuals of a cold injury was not manifest during service, arthritis was not manifest to a compensable degree within one year of separation from service and is not otherwise related to service.

5.  For the period of time that is covered by this claim that is prior to June 6, 2012, IVDS with narrowing of disc space, L5-S1 was manifested by flexion limited to 75 degrees but there is no showing of forward flexion of the thoracolumbar spine that is 60 degrees or less, favorable ankylosis of the entire thoracolumbar spine and/or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. 

6.  From June 6, 2012, the Veteran has at worst flexion limited to 60 degrees, but there is no showing of favorable ankylosis of the entire thoracolumbar spine and/or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability to include residuals of a cold injury and arthritis was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  Loss of smell was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

3.  Chemical burns of the fingertips were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

4.  A left knee disability to include residuals of a cold injury and arthritis was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for a rating in excess of 10 percent for IVDS with narrowing of disc space, L5-S1 for the period of time that is covered by this claim that is prior to June 6, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015) (formerly Diagnostic Codes 5292-5294 (2002)).

6.  The criteria for a rating in excess of 20 percent for IVDS with narrowing of disc space, L5-S1 from June 6, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015) (formerly Diagnostic Codes 5292-5294 (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2007 and April 2009, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board remanded the claims in August 2014 to obtain medical records from the Richmond VA Medical Center beginning in 1999, Tricare records from the Woodbridge clinic and Fort Belvoir hospital, and to obtain VA examinations.  Additional Tricare records were obtained, however, the VA Medical Center indicated that there were no records from 1999 to the present pertaining to the Veteran. Although the Veteran was not notified of this pursuant to 38 C.F.R. § 3.159(e), no prejudice resulted as he was informed the facility did not have the records in the August 2015 supplemental statement of the case and has not since indicated that he has copies of any such records or access thereto.  In addition, VA examinations were obtained and as will be discussed further below, the examination reports are adequate. 

With respect to the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the issues were explained and testimony was taken concerning the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

SERVICE CONNECTION 

The Veteran appeals the denial of service connection for a bilateral shoulder disability to include residuals of a cold injury and arthritis, residuals of chemical burns of the fingertips, loss of smell and a left knee disability to include residuals of a cold injury and arthritis.  

The Veteran contends that he served in Alaska from 1983 to 1986 and was expected to work in extreme cold weather.  He maintains that he incurred cold injuries to his shoulders and left knee as a result of the harsh cold weather in Alaska.  He further claims that he suffered chemical bums on his hands at the fingertips during service while working with petroleum.  According to the Veteran, his fingertips continue to bleed from time to time as a result of the burns.  He claims that he first noticed a loss of smell after he was continuously exposed to the petroleum during service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Initially, the Board finds against the claims for service connection for residuals of chemical burns of the fingertips and loss of smell.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1110.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . .".  Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no showing of residuals of chemical burns of the fingertips and/or loss of smell at the time of filing or during the pendency of the claim.  Rather, the January 2015 VA examiner found that the Veteran did not have or ever had a diagnosis of loss of sense of taste or smell.  It was noted that the Veteran's wife reported that he could not smell.  According to the VA examiner, however, the Veteran reported no specific complaints or symptoms and he verbalized an ability to smell Lysol in the clinical area.  The VA examiner also noted that the Veteran's answers were vague and inconsistent.  The January 2015 skin examination was negative for the claimed chemical burn residuals.  The VA examiner stated that there were no residuals from the January 1978 chemical burn exposure in the file, i.e. the burns were acute and resolved.  The Board also notes that the retirement examination disclosed normal findings for the nose and skin.  

Implicit in the claim is the Veteran's belief that he has residuals of chemical burns of the fingertips and loss of smell.  The Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  The Board also notes that his wife is competent to report what she observed. Although lay persons, however, are competent to provide opinions on some medical issues, see Khana v. Sahinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, i.e. the existence of chemical burn residuals and a loss of smell disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of residuals of chemical burn of the fingertips and/or loss of smell at the time of filing of the claim or at any time during this appeal.  Should the pathology reappear in the future, the appellant may file a new claim at that time.  Accordingly, the claims for service connection for residuals of chemical burns of the fingertips and loss of smell are denied.  

The Board further finds against the claims for service connection for a bilateral shoulder disability to include residuals of a cold injury and arthritis, and a left knee disability to include residuals of a cold injury and arthritis.  To that end, service treatment records show that in October 1978 the Veteran was seen for knee pain of a month duration.  Possible strain was diagnosed.  During his retirement physical, the Veteran reported a history of painful or trick shoulder or elbow and trick or locked knee.  Clinical examination at that time disclosed normal findings for the lower extremities and upper extremities.  

Regarding presumptive service connection ,there is no evidence that arthritis was compensably disabling within a year of the appellant's separation from active duty.  Rather, the record discloses objective evidence of shoulder and left knee problems in 2014 which is over 15 years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed disabilities to service.  There is no competent evidence or opinion that the Veteran's bilateral shoulder and/or left knee disabilities are related to his military service and neither the appellant nor his representative has presented any such opinion.  Rather, the January 2015 VA examiner found that X-rays of the left knee and shoulders, the symptoms of arthralgia and normal range of motion on examination were not medically plausible from cold exposure.  He reasoned that cold injury would not skip over the toes, ankles to only involve the knee, nor would cold injury skip over fingers, hands, elbows and just involve the shoulders.  He further found that arthralgia of the left knee and shoulders were age related and specifically not related to cold. 

The VA medical opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based her opinion following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.  

In addition, the service treatment records do not show that the Veteran has arthritis that manifested in service.  At separation, the left knee and shoulders disclosed normal findings.  Moreover, the preponderance of the evidence is against finding that service connection for claimed arthritis of the left knee and shoulders is warranted on the basis of continuity of symptomatology.  The VA examiner in 2015 diagnosed osteoarthritis of the left knee and shoulders and considered whether the Veteran's current disabilities are related to service.  Ultimately the examiner determined that they are not and provided a rationale for the opinions which is consistent with the facts.  As such, the examiner's opinion outweighs the Veteran's reports of continuity of symptoms since service.  See BVA hearing transcript, p. 31.  While the Veteran is competent to report symptoms, he is not competent to provide an etiological opinion and therefore, his reports are outweighed by the more probative evidence provided by a trained medical professional.  

In sum, the most probative evidence of record is against showing that the Veteran's bilateral shoulder and/or left knee disability is related to service.  In making this decision the Board notes that the Veteran is competent to report shoulder and knee pain symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of the Veteran's bilateral shoulder and left knee disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

RATINGS 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1 , 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a statement received on September 4, 2007, the Veteran expressed that his service connected lumbar spine disability had increased in severity.  He reported occasional pain in his lower back which caused him to slouch more and stiffen the angle of his movement.  As a result of the back pain, he stated he had been sleeping on the floor since the accident in 1988, and that from time to time his right leg lost feeling while walking and it sometimes gave way and had a tingling sensation.  

From September 4, 2007 to June 6, 2012, the Veteran's lumbar spine disability was rated as 10 percent disabling under 4.71a, Diagnostic Codes 5292-5294.  The Board notes, however, that the general rating criteria for rating the spine was changed effective September 26, 2003 and therefore his disability will be evaluated under the current general rating formula for rating the spine under 4.71a, Diagnostic Codes 5235-5243.  On and after June 6, 2012, his lumbar spine disability is rated as 20 percent disabling under 4.71a, Diagnostic Code 5243.  He appeals the denial of a rating higher than 10 percent prior to June 6, 2012 and in excess of 20 percent thereafter.  As set forth below, the Board finds that evaluations in excess of the staged ratings currently assigned are not warranted.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

Under Diagnostic Code 5243 evaluating intervertebral disc syndrome, the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made on the total duration of incapacitating episodes over the past 12 months. 

When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  38 C.F.R. § 4.71a.  

In August 2007, the Veteran reported that he had occasional pain in the low back which caused him to slouch more and stiffened the angle of movement.  
During the November 2007 VA examination, the Veteran reported lumbar spine symptoms of stiffness, occasional pain, weakness, restricted movement and occasional sharp pains down to his legs.  He reported no feeling in his legs at times.  He reported incapacitating episodes as often as five times per year which last
for one to seven days.  Over the past year, he reported having five incidents of incapacitation for approximately 10-15 days.  It was noted that bedrest was  recommended Dr. T.  

Examination revealed his posture and gait were within normal limits.  There was no evidence of radiating pain on movement.  Muscle spasm was absent but there was tenderness noted on examination.  Range of motion testing disclosed flexion was to 75 degrees with pain starting at 45 degrees, extension was to 30 degrees, right lateral flexion was to 20 degrees with pain starting at 15 degrees, left lateral flexion was to 20 degrees, right rotation was to 25 degrees with pain and left rotation was to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine.  There was no ankylosis of the lumbar spine.

Intervertebral disc syndrome was diagnosed.  It was noted that the most likely involved peripheral nerve was sciatic with no complications.  The subjective factors were noted to be pain radiating down the right leg and stiffness.  The objective factors were noted to be tenderness, numbness, sensory and motor deficits, and decreased range of motion with pain.

During the June 2012 VA examination, the Veteran reported an inability to lift heavy things and difficulty with prolonged walking and standing during a lumbar spine flare up.  Range of motion testing disclosed flexion was to 60 degrees with pain starting at 45 degrees, extension was to 30 degrees, right and left lateral flexion was to 30 degrees or greater, and left and right rotation was to 30 degrees or greater.  He did not have additional limitation in range of motion following repetitive testing but there was pain on movement, excess fatigability and weakened movement.  Aside from right side radiculopathy, no other neurologic abnormalities or findings related to the thoracolumbar spine (such as bowel or bladder problems/pathologic reflexes) were identified.  While the examination revealed the Veteran had IVDS, it was noted that he did not have any incapacitating episodes over the past 12 months due to IVDS. 

During the January 2015 VA examination, the Veteran reported that flare ups did not impact the function of the spine.  Examination revealed normal ranges of motion of the spine without objective evidence of painful motion.  There was no additional loss of range of motion with repetitive use testing and no functional loss or functional impairment of the spine.  The examiner noted that information could not be provided without resorting to speculation as to whether limitation of motion was present due to pain during flare-ups or on repetitive use over time because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  As the examiner provided a rationale for not being able to provide an opinion without resorting to speculation, the examination is adequate.  While the examination revealed the Veteran had IVDS, it was noted that he did not have any incapacitating episodes over the past 12 months due to IVDS.

In light of the above, the Board finds that a rating in excess of 10 percent is not warranted prior to June 6, 2012.  The Board recognizes that the November 2007 VA examination disclosed flexion of the lumbar spine to 75 degrees, with pain starting at 45 degrees.  While painful motion was shown starting at 45 degrees, pain alone does not constitute functional loss under VA regulations. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  On examination in November 2007, the Veteran was able to flex to 75 degrees and had combined range of motion to 200 degrees, both of which are contemplated by the criteria for the 10 percent rating.  The evidence did not show that he had limitation of motion on forward flexion to 60 degrees or less or combined range of motion to 120 degrees or less and therefore the criteria for a20 percent rating are not contemplated.  In this regard, it is noted that the Veteran did not have additional limitation of motion on repetitive use testing due to pain, fatigue, weakness, lack of endurance or incoordination.  He also did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The examiner specifically noted that the Veteran had normal curvature, posture and gait and no spasms.  Moreover, while the Veteran reported stiffness, pain, weakness and restricted movement, there is no indication that the disability manifested by flare-ups which resulted in additional limitation of motion.  To the extent that the examiner did not address such, the VA examiner in 2015 indicated that it was not possible to ascertain whether there was additional limitation of function during a flare-up without resorting to speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  The Veteran's statements concerning his symptomatology and limitation of function are considered competent, credible and probative and support the assigned 10 percent rating.  The VA examination report is entitled to significant probative weight as it reflects the ranges of motion and whether the Veteran has muscle spasms and guarding resulting in an abnormal gait or spinal contour.  In light thereof, the Board finds that the criteria for a rating in excess of 10 percent prior to June 6, 2012 are not met or approximated.  

A review of the record also discloses that the criteria for a rating higher than 10 percent disabling has not been met prior to June 6, 2012 based on incapacitating episodes.  While the Veteran reported during the 2007 examination that he was incapacitated for 10 to 15 days during the prior 12-month period, such impairment is contemplated by the criteria for a 10 percent rating pursuant to Diagnostic Code 5243.  

A review of the record, discloses that the criteria for a rating higher than 20 percent disabling from June 6, 2012 have not been met or approximated.  To that end, the VA examinations disclose that the Veteran's remaining functional forward flexion of the thoracolumbar spine is much greater than 30 degrees and there is no showing of favorable ankylosis of the entire thoracolumbar spine.  At most, flexion is shown to be limited to 60 degrees during this appeal period.  The evidence of record is also devoid of a showing of favorable ankylosis of the entire thoracolumbar spine.  For definitional purposes, ankylosis is a fixation of the joint.  Given the ranges of motion reported above, a rating in excess of 20 percent is not warranted under the general rating criteria for rating the spine.  In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Indeed, even when considering the effects of pain and other factors of functional loss, there is no probative medical or lay evidence of record establishing that the Veteran's range of motion findings are 30 degrees or less and/or commensurate with anything akin to ankylosis.  On examination in 2015, the VA examiner indicated that it was not possible to ascertain whether there was additional limitation of function during a flare-up without resorting to speculation because there was no conceptual or empirical basis for making such a determination without directly observing function under those conditions.  As a result, there is no basis upon which the Board can assign a scheduler rating higher than 20 percent pursuant to the General Rating Formula for Diseases and Injuries of the Spine.

A review of the record also discloses that the criteria for a rating higher than 20 percent disabling have not been met from June 6, 2012 based on incapacitating episodes.  In this regard, during his April 2014 personal hearing the Veteran testified that he exhibits flare-ups several times per year with excruciating pain and an inability to get out of bed.  The June 2012 and January 2015 VA examinations disclosed the Veteran had IVDS but that he did not have any incapacitating episodes over the past 12 months due to IVDS.  

While the Veteran reports incapacitation due to his lumbar spine disability, the Board notes that he has not claimed that he has had any incapacitating episodes that have been treated during this time period with physician prescribed bed rest.  He has not shown that he has had bedrest prescribed by a physician and treated by a physician for at least four weeks but less than six weeks during a 12 month period.  In light of the lack of evidence demonstrating any episodes requiring bedrest prescribed by a physician and treatment by a physician for IVDS for at least four weeks but less than six weeks during a 12 month period, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted during this time.

The Board also notes that the Veteran has expressed that a separate rating may be warranted under Diagnostic Code 5003 for degenerative arthritis of the spine.  The Board notes, however, that Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The Board has considered whether a higher or separate rating under Diagnostic Code 5003 is warranted during the course of the appeal as arthritis is shown on X-ray for the lumbar spine.  As the Veteran has already been awarded staged ratings based on painful, limited motion of the spine, assigning a separate rating under Diagnostic Code 5003 would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14.

With regard to neurologic abnormalities, the Board notes that the Veteran is service connected for right lower extremity sciatica associated with the service-connected low back disability.  No other neurologic manifestations originating from the lumbar spine have been identified.  The Board also notes that the Veteran does not have any scars related to his lumbar spine disability.  

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for higher staged ratings have been met.  The more probative evidence is that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned ratings are warranted and no more.  

The discussion above reflects that the symptoms of the Veteran's disabilities are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that while the Veteran's lumbar spine disability prevents him from lifting heavy things and causes difficulty with prolonged walking and standing, the Veteran is working and he has never claimed that his service-connected disabilities render him unemployable.  As such, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the record and is not currently on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture the combined effects of the service-connected disabilities on that condition.  In this case, however, even after applying the doctrine of reasonable doubt, the evidence does not show there is a combined
effect resulting from all of the service-connected disabilities (e.g., irritable bowel syndrome, residuals of frostbite of the right and left ears, right knee strain, right lower extremity radiculopathy, tinnitus, residuals of an appendectomy scar, left ear hearing loss and tinea pedis) on the back disability on appeal that is not contemplated by the scheduler criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for his disability based on effects that result from the combined effect of multiple conditions.  


ORDER

Entitlement to service connection for a bilateral shoulder disability to include residuals of a cold injury and arthritis is denied.  

Entitlement to service connection for loss of smell is denied.   

Entitlement to service connection for residuals of chemical burns of the fingertips is denied.  

Entitlement to service connection for a left knee disability to include residuals of a cold injury is denied.  

Entitlement to a disability rating in excess of 10 percent IVDS with narrowing of disc space, L5-S1 prior to June 6, 2012 is denied.

Entitlement to a disability rating in excess of 20 percent IVDS with narrowing of disc space, L5-S1 from June 6, 2012 is denied.


REMAND

The Veteran appeals the denial of service connection for a right foot disability and hemorrhoids.  He claims that he stepped on a nail during service which continues to cause pain in the area and that he developed bleeding hemorrhoids in service which have continued to the present.  In the August 2014 Board remand, it was determined that further development was needed for proper adjudication of the claims to include affording the Veteran a VA examination to ascertain the current nature and likely etiology of his claimed right foot pain and hemorrhoids.  

The Veteran was afforded a VA examination in January 2015.  The Board notes, however, that further clarification is needed.  To that end, the January 2015 VA examiner found that there was no objective evidence of current chronic residuals of a right foot nail puncture.  It was noted, however, that tibial sesamoiditis, right was diagnosed in August 2014.  The VA examiner opined that there was no evidence in the record to support current right foot nail puncture residuals and that the current diagnosis of right tibial sesamoiditis is not related to the previous condition.  He noted that there was no continuity of care for the right foot condition and that a nexus was not established.  The Board finds that while the VA examiner opined that the diagnosis of right tibial sesamoiditis was not related to the in-service manifestations, he did not provide a reasoning or rationale to support his opinion as requested in the prior remand.  

The Board also notes that the January 2015 VA examiner found that there was no current evidence of a rectum and anus condition including hemorrhoids.  It was noted in the examination report; however, that the Veteran declined a rectal examination as he claimed evidence was in his file.  The VA examiner noted a history of internal hemorrhoids in 1987, 1988 and 2004, and on colonoscopy in January 2007 and November 2013.  The VA examiner opined that the hemorrhoids shown in service were acute and that there is no showing of chronicity of care.  

In October 2013, an outpatient treatment record noted that the Veteran's rectal bleeding most likely was due to his hemorrhoids.  It was noted that a colonoscopy was needed.  He was afforded a colonoscopy in November 2013 which found internal hemorrhoids.  The Board notes that while hemorrhoids were not shown on examination in January 2015, a diagnosis of such is shown during the pendency of this claim.  A sufficient opinion addressing the etiology of the hemorrhoids that are shown in the record has not been rendered and, therefore, a remand for such is needed.  

A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the remand directives of January 2015 were not completely followed on this issue, the RO is again requested to comply with the Board's remand directives, as stated below.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the January 2015 VA examiner regarding the Veteran's right foot disability and hemorrhoids.  Access to VBMS and Virtual VA must be made available to the examiner for review.  The examiner should be asked to render an addendum opinion addressing whether it is at least as likely as not (a probability of 50 percent or greater) that any hemorrhoids diagnosed in the record and right foot disability to include right tibial sesamoiditis began in service or is otherwise related to any disease, injury or other event in service. 

For purposes of the opinion, the Veteran should be considered a reliable historian.  In responding to this question, the examiner should consider the Veteran's assertions that he stepped on a nail during service which continues to cause pain in the area and that he developed bleeding hemorrhoids in service which have continued to the present.  In some cases, the Veteran did not seek treatment in service for his claimed in-service disabilities; however, he is competent to report injuries and symptoms he experienced in service and thereafter.  The examiner's attention is directed to the outpatient treatment records which note the Veteran has hemorrhoids dated in October/November 2013.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for all opinions expressed must be provided.  If any required opinion cannot be provided, the examiner should explain why.  In particular, if an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  If it is determined that an opinion cannot be entered without additional examination, such an examination must be scheduled in accordance with applicable procedures. 

2.  Then, readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


